             Case 4:19-cv-01668-YGR Document 80 Filed 02/17/21 Page 1 of 3




 1   John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
 2   407 Bryant Circle, Suite F,
     Ojai, CA 93023
 3   Tel: (805) 272-4001
     Fax: (805) 719-6858
 4   Email: team3@czrlaw.com

 5   Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
 6   Bellevue, WA 98007
     (425) 747-4500
 7   Email: deb@debbiancolaw.com

 8   Carol L. Hepburn, Pro Hac Vice
     200 First Avenue West, #550
 9   Seattle, WA 98119
     Tel: 206) 957-7272
10   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
11
     Elaine T. Lenahan, Pro Hac Vice
12   2655 Villa Creek, Suite 204
     Dallas, Texas 75234
13   Phone: 214-584-6664
14   Email: elaine@lenahanlaw.com

15   Attorneys for Plaintiffs.

16                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
17
     “LILY,” “SARAH,” JANE DOE as court
18   appointed conservator for “SKYLAR” and
                                                  NO. 4:19-CV-01668-YGR
     “SAVANNAH” minors, JOHN DOE as court
19   appointed conservator for “SALLY” and
                                                 [PROPOSED] AGREED FORM OF
20   “SIERRA” minors, WILLIAM L.E.
                                                 JUDGMENT
     DUSSAULT as Guardian ad Litem for
21   “VIOLET,” minor, JANE ROE as next friend
                                                 Date:
     for “PIA,” “MYA,” and “AVA” minors, JANE
22                                               Time:
     JONES as next friend for “FIONA” minor,
                                                 Before the Honorable Yvonne Gonzalez
     JANE SMITH as next friend for “TORI”
23                                               Rogers
     minor, “MAUREEN,” “AMY,” “ERIN,”
                                                 United States District Court Judge
24   “CASSEAOPEIA,” “ERIKA,” “JENNY,”
     “CHELSEA,” MARY DOE as next friend for
25




     [PROPOSED] AGREED FORM OF JUDGMENT - 1
               Case 4:19-cv-01668-YGR Document 80 Filed 02/17/21 Page 2 of 3




 1   “ANGELA” minor, and “ANDY”

 2                                  Plaintiffs,
     v.
 3

 4   KENNETH BRESLIN,

 5                                  Defendant.

 6                          February 17
                WHEREAS, on ________,   2021, the Court granted approval of the settlement
 7   agreement between:
 8        1.    Plaintiffs “LILY,” “SARAH,” JANE DOE as court appointed conservator for
 9             “SKYLAR” and “SAVANNAH” minors, JOHN DOE as court appointed conservator

10             for “SALLY” and “SIERRA” minors, WILLIAM L.E. DUSSAULT as Guardian ad
               Litem for “VIOLET,” minor, JANE ROE as next friend for “PIA,” “MYA,” and
11
               “AVA” minors, JANE JONES as next friend for “FIONA” minor, JANE SMITH as
12
               next friend for “TORI” minor, “MAUREEN,” “AMY,” “ERIN,” “CASSEAOPEIA,”
13             “ERIKA,” “JENNY,” “CHELSEA,” MARY DOE as next friend for “ANGELA”
14             minor, and “ANDY”; and
15        2.    Defendant, KENNETH BRESLIN;
                            February 17
16              WHEREAS, on _______,    2021, the Court signed an Order granting final approval of
     the parties, finding the Settlements to be fair, reasonable, and adequate;
17
                IT IS HEREBY ORDERED that Judgment shall be entered for the Plaintiffs and
18
     against the Defendant as set forth in and in accordance with the Order Approving Minors
19                     February 17
     Settlements dated ________,   2021, and that Plaintiffs shall take nothing more than what is
20   given in the Order and Settlements, and that the Court retains jurisdiction for purposes of
21   enforcing the Settlements, if necessary.
22   //
     //
23
     //
24
     //
25




     [PROPOSED] AGREED FORM OF JUDGMENT - 2
             Case 4:19-cv-01668-YGR Document 80 Filed 02/17/21 Page 3 of 3




 1            This judgment shall bear interest at the federal statutory rate, but interest shall not

 2   accrue earlier than 15 days from the date of this order.
                                                  17th
              Dated and signed in open court this ________           February
                                                           day of ___________________, 2021.
 3

 4
                                                  ____________________________________
 5                                                         YVONNE GONZALEZ ROGERS
                                                          UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     [PROPOSED] AGREED FORM OF JUDGMENT - 3
